DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/23/21 has been entered.

Response to Amendment
3.	The rejection of Claims 1-6 under 35 U.S.C. 103 as being unpatentable over Leung et al. (US 2005/0236976 A1) in view of Blochwitz-Nomith et al. (US 2010/0026176 A1) as set forth in the Final Rejection filed 01/01/21 is overcome by the Applicant’s amendments.

4.	The rejection of Claims 7 and 8 under 35 U.S.C. 103 as being unpatentable over Leung et al. (US 2005/0236976 A1) in view of Blochwitz-Nomith et al. (US 2010/0026176 A1) and Kawakami et al. (US 2015/0031900 A1) as set forth in the Final Rejection filed 01/01/21 is overcome by the Applicant’s amendments.

Claims 7 and 9 under 35 U.S.C. 103 as being unpatentable over Leung et al. (US 2005/0236976 A1) in view of Blochwitz-Nomith et al. (US 2010/0026176 A1) and Che et al. (KR 2015/0130206 A) as set forth in the Final Rejection filed 01/01/21 is overcome by the Applicant’s amendments.

6.	The rejection of Claims 10-12 under 35 U.S.C. 103 as being unpatentable over Leung et al. (US 2005/0236976 A1) in view of Blochwitz-Nomith et al. (US 2010/0026176 A1) and Yokoyama et al. (US 2015/0380657 A1) as set forth in the Final Rejection filed 01/01/21 is overcome by the Applicant’s amendments.

7.	The provisional rejection of Claims 1-2 and 4-12 on the ground of nonstatutory double patenting over Claims 1-20 of copending Application No. 16/069,218 is withdrawn.

Examiner’s Note
8.	The Office has relied on the Machine English translation of national phase publication KR 10-2008-0064114 as then English equivalent of WIPO publication WO 2007/043484 A1 (herein referred to as “Yagi et al.”). 

Double Patenting
9.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 

10.	Claims 1, 2, and 4-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 4, 8, and 12 of copending Application No. 16/069,218 (herein referred to as “”Hayashi et al.”) in view of Blochwitz-Nomith et al. (US 2010/0026176 A1).  Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
Hayashi et al. claims an organic electroluminescent (EL) device comprising the following layers (in this order):  anode, hole-transporting layer (inherently hole-injecting), light-emitting layer, electron-transporting layer (inherently electron-injecting), and cathode; the hole-transporting layer comprises the following: 

    PNG
    media_image1.png
    155
    391
    media_image1.png
    Greyscale

(which overlaps in scope with Applicant’s general formula (1)); the light-emitting layer comprises the following blue light-emitting dopant: 

    PNG
    media_image2.png
    154
    367
    media_image2.png
    Greyscale



(which overlaps in scope with Applicant’s general formula (3)), while the electron-transporting layer comprises the following: 

    PNG
    media_image3.png
    140
    366
    media_image3.png
    Greyscale

(which overlaps in scope with Applicant’s general formula (4)) (Claim 12).  Other blue light-emitting dopants include pyrene derivatives (Claim 4); the light-emitting layer comprises anthracene derivative host material (Claim 8).  Notice that the hole-transporting and electron-transporting layers each can be divided into two layers (upper and lower).  However, Hayashi et al. does not explicitly claim the presence of an electron acceptor in the hole-injecting layer.
	Blochwitz-Nomith et al. discloses the use of the following radialene compound:

    PNG
    media_image4.png
    181
    261
    media_image4.png
    Greyscale

(with R1 = independently aryl or heteroaryl substituted with electron acceptor groups) as p-doping agents for the doping of the hole-transporting layer of an organic EL device, which results in stability, low voltage, and high efficiency ([0119]).  It would have been obvious to incorporate the above compound as disclosed by Blochwitz-Nomith et al. as additional (dopant) material to the hole-transporting layer of the organic EL device as claimed by Hayashi et al.  The motivation is provided by the disclosure of Blochwitz-.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
11.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


12.	Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim recites “the group being an aromatic hydrocarbon group, an aromatic heterocyclic group, or a fused polycyclic aromatic group.”  However, it is not clear which group “the group” is referring to.  The Office has interpreted “the group” to be referring to Ar9-11, wherein each “represents a group having an electron receptor group as a substitution group” for the purpose of this Examination.  Clarification is required.

Claim Rejections - 35 USC § 103
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

15.	Claims 1, 2, 4-8, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Yagi et al. (WO 2007/043484 A1) in view of Blochwitz-Nomith et al. (US 2010/0026176 A1).
	Yagi et al. discloses an organic electroluminescent (EL) device (element) including the following layers (in this order):  anode, hole-injecting layer (inherently hole-transporting), hole-transporting layer, light-emitting layer, electron-injecting layer (inherently electron-transporting), and cathode ([149]).  Yagi et al. discloses the following compound:

    PNG
    media_image5.png
    313
    714
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    200
    719
    media_image6.png
    Greyscale

(page 32) such that n1 = 0, Ar1 = Ar4 = aromatic heterocyclic group (substituted carbazolyl), Ar2-3 = aromatic hydrocarbon group (phenyl), Ar7-8 = hydrogen, Ar5 = aromatic hydrogen group (phenyl), and Ar6 = hydrogen of Applicant’s general formulae (1) and (1a).  Yagi et al. discloses its inventive compounds to comprise the hole-injecting layer and/or hole-transporting layer ([43], [152]); additional hole-injecting materials and hole-transporting materials can be mixed in with its inventive compounds, possibly those known in the art for use in the hole-injecting layer of an organic EL device ([152]).  Yagi et al. discloses the presence of dopant material in combination with host material in the light-emitting layer; the former includes blue fluorescent dyes ([333]).  Dyes include anthracene derivatives as well as pyrene derivatives ([262], [291]; [0204], [0212]).  However, Yagi et al. does not explicitly disclose the presence of an electron acceptor in the hole-injecting layer.
	Blochwitz-Nomith et al. discloses the use of the following radialene compound:

    PNG
    media_image4.png
    181
    261
    media_image4.png
    Greyscale

9-11 = aromatic hydrocarbon or heterocyclic group having an electron acceptor group as a substitution group of Applicant’s general formula (2) as p-doping agents for the doping of the hole-transporting layer of an organic EL device, which results in stability, low voltage, and high efficiency ([0119]).  It would have been obvious to incorporate the above compound as disclosed by Blochwitz-Nomith et al. as additional dopant material to the hole-injecting and/or hole-transporting layer of the organic EL device as disclosed by Yagi et al.  The motivation is provided by the disclosure of Blochwitz-Nomith et al., which discloses that p-doping such layers with compounds such as the radialene compound results in stability, low voltage, and high efficiency.

16.	Claims 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yagi et al. (WO 2007/043484 A1) in view of Blochwitz-Nomith et al. (US 2010/0026176 A1) as applied above and in further view of Cha et al. (KR 10-2015-0130206).
	Yagi et al. in view of Blochwitz-Nomith et al. discloses the organic electroluminescent (EL) element according to Claims 7 and 12 as shown above.  Yagi et al. discloses the presence of dopant material in combination with host material in the light-emitting layer; the former includes blue fluorescent dyes ([333]).  However, Yagi et al. in view of Blochwitz-Nomith et al. does not explicitly disclose the amine derivative of Applicant’s general formula (3).
	Cha et al. discloses the following compound:

    PNG
    media_image7.png
    146
    199
    media_image7.png
    Greyscale

(Compound 195, page 47) such that A1 = single bond, Ar12-13 = aromatic hydrocarbon group (4-tert-butylphenyl), R8-9 = aromatic hydrocarbon group bonded to each other via a single bond, R1-4 = hydrogen, and R-6 = bonded to each other via an oxygen atom of Applicant’s general formula (3).  Cha et al. discloses that its inventive compounds serve as light-emitting (dopant) material for emission in the visible spectrum (including blue), which is combined with anthracene-based host material ([0004], [0005], [0012], [0371]).  The use of its inventive compounds (with suitable host material) results in excellent luminance and luminous efficiency ([0011], [0030]).  It would have been obvious to incorporate the dopant material (in combination with the anthracene-based host material) as disclosed by Cha et al. to the light-emitting layer of the organic EL device as disclosed by Yagi et al. in view of Blochwitz-Nomith et al.  The motivation is provided by the disclosure of Cha et al., which teaches that the use of its light-emitting material results in excellent luminance and luminous efficiency.  
It is further the position of the Office that the Compound 195 (above) as disclosed by Cha et al. would be inherently blue-emitting.  Evidence is provided by the fact that the compound is merely a positional isomer of Applicant’s Compound (3-1) (see [0197], [0467] of the present Specification publication), and thus can be expected to have highly similar photophysical properties.
 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yagi et al. (WO 2007/043484 A1) in view of Blochwitz-Nomith et al. (US 2010/0026176 A1) as applied above and in further view of Yokoyama et al. (US 2015/0380657 A1).
	Yagi et al. in view of Blochwitz-Nomith et al. discloses the organic electroluminescent (EL) element according to Claim 1 as shown above.  However, Yagi et al. in view of Blochwitz-Nomith et al. does not explicitly disclose a pyrimidine derivative of Applicant’s formula (4).
	Yokoyama et al. discloses an organic EL device comprising an electron-transporting layer interposed between the electron-injecting layer and the light-emitting layer (Fig. 17).  Yokoyama et al. discloses the following compound:

    PNG
    media_image8.png
    390
    359
    media_image8.png
    Greyscale

([0151]) such that Ar14 = aromatic hydrocarbon group (substituted phenyl), Ar15 = aromatic hydrocarbon group (phenyl), Ar16 = hydrogen, Ar17 = aromatic heterocyclic group (pyridyl), and R10-13 = hydrogen of Applicant’s general formula (4).  Yagi et al. discloses that its inventive compounds comprise the electron-transporting layer ([0167]); the use of its inventive compounds result in a 

Response to Arguments
18.	Applicant’s arguments on pages 8-11 with respect to the previously cited prior art have been considered but are moot in view of the new grounds of rejection as set forth above.

Conclusion
19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L YANG whose telephone number is (571)270-1137.  The examiner can normally be reached on Mon-Fri, 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAY YANG/Primary Examiner, Art Unit 1786